Citation Nr: 1113069	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder.

3.  Entitlement to service connection for a disability of the right great and bilateral third toes, claimed as ingrown toenails.

4.  Entitlement to service connection for right eye headaches.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972 and from October 1977 to February 1996.  He also had National Guard service from April 1972 to October 1977, to include active duty for training from June 1977 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran and his wife testified at a February 2008 Board hearing before the undersigned sitting at the RO, a transcript of which is associated with the claims file.  

In February 2007, the Veteran perfected his appeal with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  That issue was remanded by the Board in September 2008 for additional development, and service connection for PSTD was subsequently granted in a January 2011 rating decision.  As that decision constitutes a full grant of the benefits sought on appeal, the issue is no longer before the Board.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show evidence of treatment for ingrown toenails and headaches, but no evidence of diagnosed hypertension.

2.  Hypertension, ingrown toenails, and headaches are currently diagnosed.

3.  The evidence of record does not relate the Veteran's hypertension to his military service.  

4.  The evidence of record relates the Veteran's ingrown toenails to his military service.  

5.  The evidence of record relates the Veteran's headaches to his military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a disability of the right great and bilateral third toes, claimed as ingrown toenails have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for right eye headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April 2005 and November 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The November 2008 letter and a March 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in February 2006 and March 2006; fee based examinations were conducted in September 2010.  

The Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The June 2008 VA and September 2010 fee-based examinations conducted a complete clinical examination of the Veteran; the September 2010 examination reports contain opinions after review of the claims file had been completed.  Although the opinions offered in September 2010 did not include a complete rationale, the fee-based examiner clarified his opinions and provided a complete rationale in December 2010.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hypertension

Hypertension exists when diastolic blood pressure is predominantly 90 millimeters of mercury (mm/Hg) or greater; isolated systolic hypertension exists when systolic blood pressure is predominantly 160 mm/Hg or greater and diastolic blood pressure is less than 90 mm/Hg.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2010).  

Blood pressure readings during the course of the Veteran's military service ranged from 118 to 140 for systolic pressure, and from 64 to 96 for diastolic pressure.  One hypertensive reading of 140/96 was noted in September 1994, but hypertension was never formally diagnosed, to include at the June 1995 or December 1995 retirement physical examinations.  Because the Veteran's service treatment records show only one isolated incidence of hypertensive blood pressure, but not that the blood pressure readings were predominantly hypertensive, or that hypertension was ever diagnosed, the Board finds that chronic hypertension did not exist in service or at service separation.  

At the March 2006 VA general medical examination, the Veteran's three blood pressure readings were 123/76, 118/84, 122/84; the examiner opined that the Veteran did not have hypertensive vascular disease, but diagnosed essential hypertension.  The Veteran's claims that borderline hypertension was first discovered when he was in the Navy, hypertension was first diagnosed in 1994, and medications were begun in 2003, were included in the examination report.  

VA outpatient treatment records dated from August 2006 through November 2007 show continued diagnoses of hypertension.  Hypertension was also diagnosed at the September 2010 fee-based examination after blood pressure readings on examination were 126/78, 122/82, and 126/78.  A current diagnosis of hypertension, as defined by 38 C.F.R. § 4.97, Diagnostic Code 7101, Note (1), is thus of record.  Id.
 
The September 2010 fee-based examiner concluded that it was as likely as not that the Veteran's hypertension had its onset during service.  However, in his December 2010 addendum, the fee-based examiner concluded that the Veteran's hypertension was not related to his military service, as there was no evidence of  hypertension onset during service.  The examiner noted that his original opinion had been based on the Veteran's report that hypertension had been first diagnosed in service, but as his own review of the Veteran's service treatment records did not reveal a hypertension diagnosis during service, the examiner changed his opinion to conclude that hypertension was not caused by or a result of military service, because there was no evidence of record to substantiate the allegation of an in-service diagnosis.

The record does not contain an opinion positively relating the Veteran's hypertension to his military service, and the remainder of the evidence also supports the fee-based examiner's amended conclusion.  It is especially probative that essential hypertension, not hypertensive vascular disease, was diagnosed at the March 2006 VA examination; "essential hypertension" is defined as "hypertension occurring without discoverable organic cause."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 2007).  38 C.F.R. § 3.303.  Accordingly, the evidence does not support a finding of service connection.  

The Veteran has alleged that hypertension was first diagnosed in service, and the fee-based examiner initially based his opinion on the Veteran's report.  However, a diagnosis of hypertension is not a medical condition that can be readily diagnosed by laypersons, such as a skin disability or tinnitus.  Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a) (1).  A medical opinion is also of no probative value when it is based solely on the Veteran's reported medical history, and that medical history is inconsistent with the documentary medical evidence of record.  Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005).  Thus, only the December 2010 opinion is afforded probative weight.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ingrown Toenails

The Veteran was treated for ingrown toenails in February 1978, when part of the left great toenail was removed.  Treatment for ingrown toenails was also noted in November 1978, April 1980, January 1981, and January 1982.  No evidence of ingrown toenails was noted at the June 1995 or December 1995 retirement physical examinations.

Subsequent to service, VA diabetic foot examinations conducted in May 2003, May 2007, and April 2008 showed no evidence of ingrown toenails.  However, at the September 2010 fee-based general medical examination, the Veteran reported a history of ingrown toenails in the right third toe and great toe that first occurred during boot camp and continued to occur 2-3 times per year on average during his active service.  He recalled that the smaller boots tended to cause irritation to his great toe, and that he developed frequent infections in the great toe consistent with a left great toe ingrown area, causing  intermittent pain and swelling which he resolved with foot soaks.  Physical examination showed a hooking on the lateral aspect of all toes, except the left great toenail which had been removed, and the right great toenail which was only beginning to become slightly curved.  The diagnosis was ingrown toenails, recurrent bilaterally, with a recent left great toenail removal.  

In his September 2010 report, the fee-based examiner opined that the Veteran's ingrown toenails had their onset during service as a result of wearing tight boots during this time.  Thus, the examiner concluded, the ingrown toenails are most likely caused by or a result of wearing tight boots during military service.

This is the only opinion of record, and is supported by the Veteran's statements as to the inservice occasions on which he experienced ingrown toenail symptoms.  The Board finds that these statements are credible lay evidence of his observations; ingrown toenails are a condition readily observable and identifiable by lay persons.  Jandreau, 492 F.3d at 1377.  There is also no evidence to discredit the Veteran's statements.  With credible lay evidence of inservice onset, and probative medical opinion relating the Veteran's currently diagnosed ingrown toenails to the initial onset in service, the pertinent criteria have been met.  Accordingly, service connection for ingrown toenails is warranted.

Headaches

The Veteran's service treatment records show that the Veteran reported right-sided headaches with right eye throbbing in May 1978, March 1979, and November 1979; on both occasions, the optometrist stated that it was not visual-system related.  A record noting that the Veteran was age 25 (thus approximately 1978) again documented complaints of right-sided headaches.  The Veteran also complained of headaches at a 1986 ocular examination, at which time no diagnosis was offered or etiology noted.  Headaches were not noted at the June 1995 or December 1995 retirement physical examinations.

At the March 2006 VA general medical examination, the Veteran reported pain in the frontal sinus region and right retro-orbital area.  At the September 2010 fee-based neurology examination, the Veteran reported headaches that began 35 years ago, with weekly flareups during which he experiences pain and fatigue.  Migraine headaches were diagnosed.  

In his September 2010 report, the fee-based examiner concluded that it was at least as likely as not that the Veteran's headaches had their onset during military service.  Confusingly, he then opined it was less likely as not that the headaches were caused by or the result of military service.  The Veteran's in-service headaches are documented in his service treatment records.  Moreover, his lay statements that he had headaches in service and has continued to experience them are credible lay evidence of continuity of symptomatology since service.  

The Veteran's credible lay statements establish continuity of his headaches as having onset in service and continuing to the present.  The September 2010 opinion links his current disability to the inservice onset of headaches.  For these reasons, service connection for headaches is warranted.


ORDER

Service connection for hypertension is denied.

Service connection for a disability of the right great and bilateral third toes, claimed as ingrown toenails is granted.

Service connection for right eye headaches is granted.


REMAND

At the February 2006 fee-based mental disorders examination, the Veteran reported having occasional panic attacks, as well as sleep impairment, insomnia, irritability, and anxiety; dysthymia was diagnosed.  VA outpatient treatment records dated from March 2007 through November 2007 also noted diagnoses of depressive disorder NOS and depression NOS.  However, at the September 2010 fee-based PTSD examination, PTSD was the only psychiatric disorder diagnosed, even though the mental status examination revealed an underlying pervasive depression with anxiety that interfered with sleep.

The issue of entitlement to service connection for a non-PTSD acquired psychiatric disability was remanded by the Board in September 2008 for a medical opinion such that the etiology of the Veteran's dysthymia could be determined.  Because the September 2010 fee-based examiner did not diagnose dysthymia or any other non-PTSD psychiatric disability, no opinion was offered.  Yet, the February 2006 VA examiner clearly diagnosed dysthymia, and there is evidence suggesting that this was an invalid diagnosis.  Thus, dysthymia was diagnosed during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a veteran who at the time of filing the claim had a current disability that subsequently resolved during the adjudication process nevertheless has a "current disability" within the meaning of the service connection requirements).  Therefore, the results of the September 2010 fee-based examination are not probative, and a new opinion must be obtained.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD is REMANDED for the following actions:

1.  Forward the claims file to an appropriate VA medical examiner for review.  After reviewing the claims file for the pertinent medical and other history, including a complete copy of this Remand, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or more) that the dysthymia diagnosed at the February 2006 fee-based examination is related to the Veteran's military service.  The examiner is reminded that although dysthymia was not found on examination in September 2010, the diagnosis made in February 2006 is considered a valid diagnosis for the purposes of establishing a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The examiner must provide a complete rationale for his or her opinion, whether favorable or unfavorable, citing the specific evidence in the record on which his or her opinion is based.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


